OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEA^StJPTB^AS


             STATE OF TEXAS
             PENALTY FOFU >^-
             PRIVATE USE                              SMfe z!P787crr="
                                       c   a.       >%JlTSE 0001401682JU
7/22/2015                                          jGOACaseNo. 13-14J-bo¥9^
                                                                         c*
WEATHERLY, JOHN MICHAEL'A/K/AILOCO                Tr. Ct. No. 11-12939 PD-0906-15
On this day, this Court has granted the Appellant's Pro Se motion for an extension
of time in which to file the Petition for Discretionary Review. The time to file the
petition has been extended to Friday,"'October 02, 2015.                 NO FURTHER
EXTENSIONS WILL BE ENTERTAINED.                 NOTE:       Petition For Discretionary
Review must be filed wjtbjjtbfi^ourt of Criminal Appeals.
                                                                   Abel Acosta, Cle?h\